Citation Nr: 0125983	
Decision Date: 11/06/01    Archive Date: 11/13/01	

DOCKET NO.  96-36 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin rash claimed as 
a residual of exposure to herbicides (or Agent Orange) in 
Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from June 1976 to May 1983.  
He also had 15 years and 6 months of prior unverified active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The appeal has been remanded by the Board in January 1998 and 
July 2000.


FINDING OF FACT

The veteran does not currently have chloracne and his 
currently manifested acne vulgaris was not manifested during 
active service and is not related to active service, 
including any exposure to herbicides (Agent Orange) in 
Vietnam.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See also recently published 
regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling statute.  In this 
regard, the Board observes that the veteran has been afforded 
multiple VA examinations.  His representative has argued that 
the appeal should again be remanded so that full compliance 
with the July 2000 Board remand may be obtained.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The representative argues 
that the July 2000 remand directed that the veteran be 
examined by a qualified physician who had not previously 
examined him and that, while the veteran was examined by a 
different physician, it is indicated that this physician 
conferred with a physician who had previously examined him 
and that the new physician was not qualified.  A review of 
the record reflects that following the Board's July 2000 
remand the veteran was afforded a VA dermatology examination, 
in October 2000, that was accomplished by a physician who had 
previously examined the veteran. 

A January 2001 deferred rating decision reflects that the 
October 2000 examination was insufficient and makes reference 
to the Board's July 2000 remand requesting examination by a 
qualified physician who had not previously examined the 
veteran.  The veteran was then afforded an examination by a 
new physician in February 2001.  The report of that 
examination reflects that this physician conferred with the 
examiner who accomplished the October 2000 examination, but 
the report of this examination reflects that the conclusions 
reached therein were exclusively those of the examiner 
providing the February 2001 examination.  In this regard, 
while reference is made to discussion with the earlier 
examiner and to a joint conclusion reached generally 
regarding diagnoses of acne vulgaris and chloracne, the 
diagnosis offered in the February 2001 examination report 
appears to be exclusively that of the examiner, noting that 
the diagnosis was offered and then a note made indicating 
that the examiner accomplishing the February 2001 examination 
would contact the previous examiner.  Further, in the 
addendum portion of the February 2001 report, following the 
discussion with the previous examiner, offers that "I am of 
the opinion his acne is acne vulgaris."  Therefore, it is 
clear that the February 2001 examination was accomplished by 
an examiner who offered an opinion, following consultation 
with another physician, that was exclusively the February 
2001 examiner's own opinion.

With respect to the argument that the examiner who 
accomplished the February 2001 examination was not qualified, 
there is nothing in the record that would support this 
assertion.  The record reflects that the veteran was referred 
to this physician for examination for the specific purpose of 
compliance with the Board's July 2000 remand requesting 
examination by a qualified person.  The fact that the 
February 2001 examiner consulted with another physician, in 
the Board's view, substantiates the conclusion that the 
February 2001 examiner was indeed qualified because they were 
seeking together the best information possible to evaluate 
the veteran.

Finally, the April 2001 addendum, provided by the examiner 
who accomplished the February 2001 examination, together with 
the 2001 examination report, fully complies with the 
directives of the July 2000 Board remand.  Therefore, the 
Board concludes that assertions made by the representative 
that compliance with the July 2000 Board remand has not been 
accomplished are without merit and that the July 2000 Board 
remand has been fully complied with.  In light of the above 
discussion, and the multiple examinations afforded the 
veteran, the Board concludes that it may now proceed without 
prejudice to the veteran, since the VA has complied with the 
VCAA, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

A July 1971 service medical record reflects that the veteran 
was seen with a rash on his nose.  A November 1977 service 
medical record indicates that the veteran had tinea cruris.  
Remaining service medical records are silent for complaint, 
finding, or treatment of any skin rash.  The reports of the 
veteran's service examinations, including the report of his 
March 1983 service retirement examination, and all medical 
histories completed in conjunction therewith, do not indicate 
complaint, finding, or treatment for any skin disorder.  All 
examinations indicate that his skin was normal.

The report of a July 1983 VA general examination does not 
indicate that the veteran had any complaints regarding his 
skin and examination of his skin was negative.

The report of an April 1996 VA dermatology examination 
reflects that the veteran reported skin lesions in the face 
that flared up every 6 months to 1 year.  Examination 
indicated positive acne-type lesions seen on the malar area.  
The diagnoses included acne, possibly secondary to Agent 
Orange exposure.

The report of a March 1998 VA dermatology examination 
reflects that the veteran reported that he had skin problems 
for approximately 20 years with symptoms waxing and waning 
during that time.  The veteran indicated that he was not on 
any current treatment and had never been.  The diagnosis 
included acne vulgaris that was not service connected.

A July 1998 addendum indicates that the veteran's records 
reveal that he was in Vietnam and could have been exposed to 
Agent Orange.  He did have acne vulgaris that can be 
indistinguishable from chloracne and it was possible that the 
problem could be service connected.  A March 1999 addendum, 
from the physician who had approved the original March 1988 
examination report, indicates that after further discussion 
with the physician who conducted the March 1998 examination, 
and completed the July 1998 addendum, it was that examiner's 
professional opinion that the veteran had acne vulgaris that 
was unlikely to be related to Agent Orange.

The report of an October 2000 VA dermatology examination 
indicates that the veteran's records had been reviewed.  The 
veteran stated that he had skin problems as a young man and 
had an intermittent course since then.  The diagnosis was 
acne vulgaris and it was the examiner's opinion that the 
veteran had acne vulgaris that was not related to Agent 
Orange.  It was indicated that it was believed that it would 
be much more extensive had it been related to Agent Orange 
exposure.

The report of a February 2001 VA dermatology examination 
reflects that the veteran's claims file was available and all 
of the service medical records were reviewed.  The veteran 
reported a history of developing skin lesions at the age of 
20, having joined the service at age 17.  The diagnosis was 
acne vulgaris.  After discussion with the examiner who 
accomplished the March 1998 and October 2000 VA examinations 
it was concluded that acne vulgaris and chloracne cannot be 
differentiated, with acne vulgaris not being caused by Agent 
Orange, but chloracne being caused by Agent Orange.  It was 
the February 2001 examiner's opinion that the veteran's acne 
is acne vulgaris.

An April 2001 addendum by the examiner who accomplished the 
February 2001 examination reflects that the veteran's claims 
file and service medical records were again reviewed.  The 
November 1977 and July 1971 references to tinea cruris and a 
rash on the nose were noted.  It was observed that these 
lesions were treated only once with no return visits and no 
persistence of these lesions indicated.  It was the 
examiner's opinion that they were transient and temporary, 
with no long-term complications or sequelae.  The examiner 
indicated that the veteran did not have any acne vulgaris 
documented in the service medical records.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  A veteran who, during active 
service, served in the Republic of Vietnam, during the 
Vietnam Era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6).  If a veteran was exposed to a herbicide agent 
during active service and chloracne or other acneiform 
disease consistent with chloracne becomes manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide agent 
during service, chloracne or other acneiform disease 
consistent with chloracne shall be service connected even 
though there is no record of such disease during service.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran's DD Form 214 and his service personnel records 
reflect that he had active service in Vietnam, during the 
Vietnam Era.  However, a thorough review of the complete 
record reflects that the veteran has not been diagnosed with 
any of the diseases listed at 38 C.F.R. § 3.309(e), including 
chloracne.  While the record contains discussions by 
competent medical authority regarding the difficulty in 
differentiating between chloracne and acne vulgaris, in each 
case, the competent medical authority has continued to 
indicate that the veteran has acne vulgaris.  In light of the 
record which does not indicate that the veteran has ever been 
diagnosed by competent medical authority as having any of the 
diseases listed at 38 C.F.R. § 3.309(e), including chloracne, 
and competent medical evidence indicating that, after 
considering whether the veteran has chloracne, he has always 
been diagnosed with acne vulgaris, a preponderance of the 
evidence is against a finding that the veteran now has or has 
ever had any of the diseases listed at 38 C.F.R. § 3.309(e), 
including chloracne.  Since a preponderance of the evidence 
is against a finding that the veteran now has or has ever had 
one of the diseases listed in 38 C.F.R. § 3.309(e), he is not 
presumed to have been exposed to a herbicide agent during his 
service in Vietnam during the Vietnam Era.  See McCartt v. 
West, 12 Vet. App. 164, 168 (1999).

With respect to analysis regarding whether the veteran's acne 
vulgaris is related to his active service, including exposure 
to Agent Orange, all of the competent medical evidence of 
record will be afforded medium probative weight with respect 
to current findings reported in that competent medical 
evidence.  However, with respect to opinions contained 
therein, relating to any relationship between currently 
manifested acne vulgaris and active service, including 
exposure to Agent Orange, various probative weights will be 
assigned, as set forth hereinafter.

The April 1996 VA dermatology examination report indicates 
that acne was "possibly secondary to Agent Orange exposure."  
Because this report characterizes any relationship between 
currently manifested acne and the veteran's active service as 
"possibly," it will be accorded very small probative weight 
because it represents very little, if any, expression of 
opinion as to the probability between a relationship between 
currently manifested acne and active service, including any 
exposure to Agent Orange.  The indication that there is 
possibly a relationship also indicates that there is possibly 
no relationship.  

The report of the March 1998 VA dermatology examination 
indicates that the veteran had acne vulgaris that is not 
service connected.  However, the report does not indicate 
that the examiner had access to the veteran's service medical 
records and, states a conclusion, "this is not service 
connected," rather than providing a factual analysis as to 
why there was or was not a relationship between currently 
manifested acne vulgaris and the veteran's active service.  
Therefore, it will be accorded small probative weight.  The 
July 1998 addendum indicates that the veteran's records had 
been reviewed.  It indicates that the veteran has acne 
vulgaris which can be indistinguishable from chloracne and it 
"is possible that the problem could be service connected."  
Here again, while indicating that the veteran's acne vulgaris 
can be indistinguishable from chloracne, this addendum does 
not indicate that the veteran has other than acne vulgaris or 
that his acne vulgaris is related to service, but indicates 
that there is a possibility of a relationship in a conclusory 
way and does not provide any factual reasoning for arriving 
at that conclusion.  Neither does this statement indicate 
that the possible problem that could be service connected is 
acne vulgaris or chloracne.  The July 1998 addendum will be 
accorded very small probative weight because it uses the term 
"possible" with respect to indicating whether a relationship 
exists between the veteran's currently manifested skin 
disability and his service and, while indicating that the 
veteran has acne vulgaris, indicates that this can be 
indistinguishable from chloracne, but does not provide any 
analysis with respect to the probability that the veteran's 
acne vulgaris could be chloracne.

The March 1999 addendum indicates the opinion that the 
veteran has acne vulgaris that is unlikely to be related to 
Agent Orange.  This addendum will be accorded medium 
probative weight because the physician offering it had 
reviewed the veteran's medical records and the opinion is 
definitive in speaking to probability by indicating, without 
exception, that the veteran currently has acne vulgaris that 
is unlikely to be related to Agent Orange.  The use of the 
term unlikely speaks to the probability, indicating that the 
probability is less than 50 percent that there is a 
relationship between acne vulgaris and any exposure to Agent 
Orange.  Therefore, medium probative weight has been assigned 
to this evidence.

The October 2000 VA dermatology examination report will be 
accorded larger probative value because it was accomplished 
by the physician who had completed the March 1998 examination 
and because this physician was familiar with the veteran's 
dermatological history.  Further, the diagnosis is clearly 
acne vulgaris and the examiner states the opinion that acne 
vulgaris is not related to Agent Orange, supplying factual 
reasoning for that conclusion by indicating that the acne 
vulgaris would be more extensive than it is had it been 
related to Agent Orange.  Because of the explanation provided 
for the conclusion reached, as well as the familiarity of the 
examiner with the veteran's dermatological record, large 
probative weight has been accorded to the October 2000 
examination report.

The report of a February 2001 VA dermatology examination and 
April 2001 addendum thereto, will also be accorded large 
probative weight because the examiner was familiar with the 
veteran's records as well as because the examiner had 
consulted with the physician who had accomplished prior 
examinations in March 1998 and October 2000.  Further, the 
report and addendum reflect that an unequivocal diagnosis of 
acne vulgaris is indicated, even after the examiner 
considered the difficulty in differentiating acne vulgaris 
and chloracne.  Further, the examiner provided factual 
reasoning regarding the conclusion that the veteran's 
currently manifested acne vulgaris was not related to active 
service by identifying the treatment that the veteran 
received during service that was related to his skin and 
differentiating the skin findings during service from current 
disability.  Because of the factual reasoning supplied in 
support of the conclusions reached, as well as the extensive 
knowledge of the examiner accomplishing the February 2001 
examination and April 2001 addendum, large probative weight 
will be assigned these documents.

The veteran has indicated his belief that he currently has a 
skin disorder that is related to his active service, 
including exposure to Agent Orange during that service, but 
he is not qualified, as a lay person, to furnish medical 
opinions or diagnoses, as such matters require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's statements, with respect to 
medical etiology or medical opinion, will not be accorded any 
probative weight.  He is qualified to report his observations 
of his skin, and these observations have been considered in 
the medical reports that are of record.

In light of the above analysis, it has previously been 
determined that a preponderance of the evidence is against a 
finding that the veteran currently has chloracne.  Evidence 
that is favorable to a finding that the veteran's currently 
manifested acne vulgaris is related to his active service 
include the April 1996 VA examination report and July 1998 
addendum to a March 1998 VA examination report.  These pieces 
of evidence have both been accorded very small probative 
weight.  Evidence that is against a finding that there is a 
relationship between the veteran's currently manifested acne 
vulgaris and his active service, including exposure to Agent 
Orange, include the March 1998 VA examination report, 
accorded small probative weight, the March 1999 addendum 
thereto, accorded medium probative weight, the October 2000 
VA examination report, accorded large probative weight, and 
the February 2001 VA examination report and April 2001 
addendum thereto, accorded large probative weight.  In 
balancing the various weights assigned to the evidence that 
is for and against the veteran's claim a preponderance of the 
evidence is against a finding that the veteran's currently 
manifested acne vulgaris has any relationship to his active 
service, including any exposure to Agent Orange.


ORDER

Service connection for a skin rash claimed as residual of 
exposure to herbicides (or Agent Orange) in Vietnam is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

